Motion Granted; Dismissed and Memorandum Opinion filed November 14,
2013.




                                       In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00418-CV

                         WARD ARNOLD, Appellant
                                        V.

           FEDERAL NATIONAL MORTGAGE ASSOCIATION
                   A/K/A FANNIE MAE, Appellee

                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                     Trial Court Cause No. CV-0069239

              MEMORANDUM                         OPINION
      This is an appeal from a final judgment signed April 26, 2013. On
November 5, 2013, appellant filed a motion to dismiss the appeal. See Tex. R.
App. P. 42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jamison.